 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDRabco Metal Products,Inc. and SheetMetal Work-ers' International Association,Local Union No. 75,Food Service Equipment Division,AFL-CIO. Case21-CA-14415June 25, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on February 24, 1976, bySheet Metal Workers' International Association, Lo-cal Union No. 75, Food Service Equipment Division,AFL-CIO, herein called the Union, and duly servedon Rabco Metal Products, Inc., herein called Re-spondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 21, issued a complaint on February 27, 1976,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 6, 1976,following a Board election in Case 21-RC-14083, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about February 18, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative and to fur-nish the Union with relevant and necessary bargain-ing information, although the Union has requestedand is requesting it to do so. On March 8, 1976, Re-spondent filed its answer to the complaint admittingin part, and denying in part, the allegations in thecomplaint.On April 1, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 14, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theiOfficial notice is taken of the record in the representation proceeding,Case 21-RC-14083, as the term "record" is defined in Secs 102 68 and102 69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Iniertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRAGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent has failed to filea response to Notice To Show Cause. On April 26,1976, the Union filed a motion to intervene and its"Answer on Behalf of Intervenor to Notice To ShowCause," in which it requests that it be awarded fromRespondent "those attorneys' fees, litigation expen-ses and excess organizational costs incurred as a re-sult of the continuing unlawful conduct and raisingof frivolous defenses by the employer herein." TheUnion's motion to intervene is hereby granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent, in sub-stance, attacks the validity of the Union's certifica-tion, contending that no true majority of unit em-ployees designated and selected the Union and thatsome members of the unit, in a number sufficient toalter the results of the election, were coerced andmisled into voting for the Union.Review of the record herein, including the recordin Case 21-RC-14083, indicates that, pursuant to theRegional Director's Decision and Direction of Elec-tion, an election was held on April 25, 1975. The tallyof ballots disclosed six votes for and eight against theUnion, leaving determinative the eight challengedballots.Thereafter,Respondent filed timely objec-tions to conduct affecting the results of the election,alleging, in substance, (1) misrepresentations, (2) su-pervisory support for the Union, (3) creation of theimpression that the U.S. Government endorses theUnion, (4) failure by the Board to enable an eligiblehospitalized employee to vote, and (5) involvementof a third party in the Union's organizational cam-paign. After investigation, on June 18, 1975, the Re-gionalDirector issued his Supplemental Decisionand Order Directing Hearing and Order Consolidat-ing Cases and Notice of Hearing. In his supple-mental decision, the Regional Director overruledRespondent's objections in their entirety, sustainedthe challenges to two of the ballots, directed a hear-ing as to six of the challenged ballots, and consolidat-ed said hearing with Cases 21-CA-13413-1 and 21-CA-13413-2.2 Subsequently, Respondent filed a re-2The six challenged individuals, Arturo Flores, Rafael Flores Esquivel,Hurshal Holliday, David Oldfield, George Olgum Garcia, and AnthonyVince, were alleged to have been discriminatorily discharged and were thesubject of unfair labor practice charges in Cases 21-CA-13413-1 and 21-CA-13413-2 On April 4, 1975, the Acting Regional Director issued an225 NLRB No. 39 RABCO METAL PRODUCTS, INC.237quest for review with the Board as to the RegionalDirector's overruling its election objections, specifi-cally those related to misrepresentations and the fail-ure to enable the hospitalized employee to vote. TheBoard, by telegraphic order dated July 18, 1975, de-nied the request for review as it raised no substantialissues warranting review.After a hearing, on September 9, 1975, the Admin-istrative Law Judge found that five of the six chal-lenged voters had been discharged in violation ofSection 8(a)(3) of the Act,3 and recommended thatCase 21-RC-14083 be remanded to the Regional Di-rector in order to open and count the ballots cast bythe five discriminatees. Thereafter, Respondent filedexceptions to the Administrative Law Judge's Deci-sion and, on December 23, 1975, after consideringsuch exceptions, the Board issued its Decision andOrder,4 affirming the rulings, findings, and conclu-sions of the Administrative Law Judge and adoptingher recommended Order.On January 8, 1976, Respondent requested thatthe Board reconsider its Decision and Order, grantan additional hearing, and stay the counting of bal-lots, scheduled for January 9, 1976, on the groundsthatRespondent had new evidence which was un-available at the time of the original hearing. Respon-dent further stated that a formal petition with sup-portingdocumentationwouldbesubmittedpromptly. On February 4, 1976, noting that Respon-dent had failed to submit any such supporting docu-mentation, the Board denied Respondent's requestfor reconsideration and a stay of the counting of bal-lots aslacking in merit. Following the counting of the5 challenged ballots, the revised tally of ballots dis-closed 11 votes for and 8 votes against the Union.Accordingly, on February 6, 1976, the Regional Di-rector certified the Union as the exclusive representa-tive of an appropriate unit of Respondent's employ-ees.In itsanswer, Respondent states its contentionsherein will be supported by newly discovered evi-dence previously unavailable to Respondent, but ithas failed to submit any such supporting evidencewhatsoever. It thus appears that Respondent is seek-ing to relitigate herein issues which were raised anddecided in the underlying representationcase. It iswell settled that in the absence of newly discoveredor previously unavailable evidence or special circum-stances a respondent in a proceeding alleging a viola-Order Consolidating Cases,Consolidated Complaint, and Notice of Hear-ing in these cases7 Following Holliday's failure to appear at the hearing,the AdministrativeLaw Judge granted the General Counsel'smotion to amend the consolidat-ed complaint to delete the allegations as to his discharge221 NLRB 1230.tion of Section 8(a)(5) is not entitledto relitigate is-sues which were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding. Respondent's bare con-clusionary assertion of newly discovered or previous-ly unavailable evidence is an insufficient basis for re-consideration and it does not allege any other specialcircumstances which would require the Board toreexamine the decision made in the representationproceeding.We therefore find that Respondent hasnot raised any issue which is properly litigable in thisunfair labor practice proceeding.' We shall, accord-ingly, grant the Motion for Summary Judgment'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation with a placeof business in Los Angeles, California, is engaged inthe manufacture and fabrication of sheet metal prod-ucts. In the course and conduct of its business opera-tions,Respondent annually sells goods valued in ex-cess of $50,000 to customers located within the Stateof California, each of which customers annually pur-chases and receives goods valued in excess of $50,000directly from suppliers located outside the State ofCalifornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.11.THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers'InternationalAssociation,Local Union No. 75, Food Service Equipment Divi-5SeePittsburgh Plate GlassCo v N LR B,313 U S146, 162(1941),Rules and Regulations of the Board, Secs102 67(f) and 102 69(c)6 In its answer to the complaint, Respondent denies the GeneralCounsel's allegation that since on or about February 18, 1976, Respondenthas refused to bargain with the Union or to furnish the Union with theinformation requested However,attached to the General Counsel's Motionfor Summary Judgment is a letter, datedFebruary18, 1976, purportedlyfrom Respondent's attorney, addressed to the Union, in which Respondentrefuses to bargain with the Union or to furnish the information requestedAs Respondent offers nothing to controvert this evidence,we deem thecomplaint allegation concerning a refusal to bargain to be admitted to betrue and we so find7The Union's request for attorneys'fees, litigation expenses, and excessorganizational costs is denied,as we do not find Respondent's defensesherein to be frivolousHeck's,Inc, 215 NLRB765 (1974),Amsterdam Print-ing andLitho Corp,223 NLRB370 (1976) 238DECISIONSOF NATIONALLABOR RELATIONS BOARDsion,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees of Respondent, including fabri-cators, installers, shipping and receiving employ-ees, truckdrivers, and leadmen; excluding all of-fice clerical employees, professional employees,guards, watchmen, and supervisors as defined inthe Act.2.The certificationOn April 25, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 6, 1976, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 11, 1976, andat all timesthereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit, and has re-quested Respondent to furnish it with relevant andnecessary bargaining information concerning suchemployees, including, but not limited to, the names,classifications,wage rates,length of employment,and fringe benefits of such employees. Commencingon or about February 18, 1976, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit, and hasrefused, and continues to refuse, to furnish theUnion with the requested information.Accordingly, we find that Respondent has, sinceFebruary 18, 1976, and at all times thereafter, re-fused to bargaincollectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and has refused to furnish relevantand necessary bargaining information requested bytheUnion, and that, by such refusals, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin sectionIII,above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate,and substantial relationship to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest,furnish the requested bargaining informa-tion and bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied,379 U.S. 817 (1964);Bur-nettConstruction Company,149 NLRB 1419; 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Rabco Metal Products, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.SheetMetalWorkers'InternationalAssocia-tion,Local Union No. 75,Food Service EquipmentDivision,AFL-CIO,isa labor organization withinthe meaning of Section2(5) of the Act.3.All employeesof Respondent,including fabri- RABCO METAL PRODUCTS, INC.239cators, installers, shipping and receiving employees,truckdrivers, and leadmen; excluding all office cleri-calemployees,professionalemployees,guards,watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4.Since February 6, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 18, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, and to furnish theUnion with relevant and necessary bargaining infor-mation requested by the Union, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain and to fur-nish bargaining information, Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the ex-ercise of the rights guaranteed to them in Section 7 ofthe Act, and thereby has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rabco Metal Products, Inc., Los Angeles, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Sheet Metal Workers'International Association, Local Union No. 75, FoodService Equipment Division, AFL-CIO, as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All employees of Respondent, including fabri-cators, installers, shipping and receiving employ-ees, truckdrivers, and leadmen; excluding all office clerical employees, professional employees,guards, watchmen, and supervisors as defined inthe Act.(b)Refusing to furnish the Union with requestedrelevant and necessary bargaining information con-cerning the employees in the above-described unit,including, but not limited to, the names, classifica-tions,wage rates, length of employment, and fringebenefits of such employees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Upon request, furnish the Union with request-ed relevant and necessary bargaining informationconcerning the employees in the aforesaid appropri-ate unit, including, but not limited to, the names,classifications,wage rates, length of employment,and fringe benefits of such employees.(c)Postat itsLos Angeles, California, facility cop-ies of the attached notice marked "Appendix." 8 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.8In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals, the words in the notice reading"Postedby Orderof theNational LaborRelations Board" shall read"Posted Pursuant to aJudgmentof the United States Courtof Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay,wages,hours,and otherterms and conditions of employment with Sheet 240DECISIONSOF NATIONALLABOR RELATIONS BOARDMetal Workers'International Association, Lo-cal Union No.75, Food Service Equipment Di-vision,AFL-CIO,as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT refuse to furnish the above-named Union with requested relevant and nec-essary bargaining information concerning theemployees in the bargaining unit described be-low, including,but not limited to, the names,classifications,wage rates, length of employ-ment,and fringe benefits of such employees.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below,with respect to rates of pay,wages,hours,and other terms and conditions ofemployment,and, if an understanding isreached,embody such understanding in a signedagreement. The bargaining unit is:All employees of Respondent,includingfabricators,the Employer installers,shippingand receiving employees,truckdrivers, andleadmen;excluding all office clerical employ-ees,professional employees,guards,watch-men, and supervisors as defined in the Act.WE WILL,upon request,furnish the Unionwith requested relevant and necessary bargain-ing information concerning the employees in theaforesaid appropriate unit,including, but notlimited to,the names,classifications,wage rates,length of employment,and fringe benefits ofsuch employees.RABCO METAL PRODUCTS, INC.